Citation Nr: 0034022	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in March 
13, 1970 and November 16, 1970 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

The veteran served on active duty from April 1967 to January 
1970.  Service personnel and medical documents reflect that 
the veteran was awarded the Purple Heart medal.

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

In a claim received by the RO in March 1998, the veteran 
averred that the RO committed CUE in denying entitlement to 
individual unemployability in a March 13, 1970 rating 
decision.  In a August 1998 rating decision, the RO denied a 
finding of CUE, but with regard to the effective date 
assigned, July 6, 1995, for individual employability, which 
was granted in a November 1996 rating decision.  The veteran 
submitted a notice of disagreement in the same month, 
indicating that his intent was to claim CUE concerning the 
denial of individual unemployability in the November 16, 1970 
decision-as well as those rating decisions subsequently 
rendered, in May 1979 and October 1979-rather than 
concerning the effective date for this benefit established in 
the November 1996 rating decision.  In April 1999, the RO 
issued a statement of the case in which it again held that no 
CUE had been committed in establishing a July 6, 1995 
effective date for the grant of individual unemployability.

The Board notes that the grant of individual unemployability 
and the establishment of the effective date for this benefit 
are the subjects of a November 1996 rating decision by the 
agency of original jurisdiction.  The veteran has clearly 
indicated that his claims of CUE concern the initial denial 
of individual unemployability in the March 1970 and November 
1970 rating decisions, and the subsequent, May and October 
1979 rating decisions.

The RO has not considered the veteran's claim of CUE with 
regard to these previous, March 1970, November 1970, May 1979 
and October 1979 rating decisions.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should consider the veteran's 
claim of CUE concerning the denial of 
individual unemployability in the March 
13, 1970 and November 16, 1970 rating 
decisions, and subsequent rating 
decisions.  The Board invites the RO's 
attention to Brown v. West, 203 F.3d 1378 
(2000), in its analysis of the veteran's 
claim.

2.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



